DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
Applicant’s amendment filled on 07/26/2022 has been entered. 
Claims 6,13,15,20 are amended.
Claims 1-23 are pending. 
Response to Arguments
Applicant arguments filled on 07/26/2022 have been fully considered and but are moot in view of the ground of rejection. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.         Determining the scope and contents of the prior art.
2.         Ascertaining the differences between the prior art and the claims at issue.
3.         Resolving the level of ordinary skill in the pertinent art.
4.         Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Roundtree to (US20050233733) in view of Miller to (US20110035624)  further in view of Copley to (US 20050068169) 
Regarding claims 1, 8 and 15, Roundtree teaches sending, by a computing device and to a node, a query for data associated with a plurality of devices connected to a wireless network provided by a wireless access point of the node ([0121] discloses FIG. 22, mobile device 100 communicates with multiple remote devices 2202, 2204, and 2206. Remote devices 2202 and 2204 each include a wireless transceiver 2208 that communicates with the mobile device 100, such as via a Bluetooth link, IEEE 802.11, or other short-range wireless link…where the mobile device query a status of remote devices, and send commands to the remote devices)   wherein the mobile device is connected to the node via a communication session established over a short-range communication interface of the node ([0121] discloses communicates with the mobile device  via a Bluetooth link send commands),  
Roundtree does not explicitly teach determining, based on a response to the query, an error at the node; sending, by the computing device and to a mobile device, an instruction configured to
cause the node to adjust a parameter associated with the wireless network
However, Miller teaches determining, based on a response to the query, an error at the node; and sending, by the computing device an instruction configured to cause the node to adjust a parameter associated with the wireless network (fig.2 ,[0034],[0055] disclose when detecting a failure transmitting a software instruction to allow the device to reboot itself)

However, Copley teaches sending, by the computing device and to a mobile device, an instruction([0170] discloses the monitoring system 108 can send a command to the mobile telephone 502 instructing the mobile telephone 502 to reset the receiver module 504 and/or the PID 132)
Therefore it would have been obvious to one ordinarily skilled in the art at the time the invention was made to enable the system of Roundtree include determining, based on a response to the query, an error at the node; sending, by the computing device and to a mobile device, an instruction configured to cause the node to adjust a parameter associated with the wireless network, as suggested by Miller and Copley. This modification would benefit the system to reliably deliver instruction or command to device.
Regarding claims 2,9,16, Roundtree and Miller and Copley teaches   wherein the instructions, when executed by the one or more processors, further cause the first device to:
after determining the error at the node, cause transmission, to a dispatch center, of an instruction to establish the communication session over the short-range communication interface of the node([0170] discloses the monitoring system 108 senses that the problem is not fixed, the monitoring system 108 can send another reset command to the tracking device 102 or perform some other corrective action, such as alerting the appropriate personnel)
Regarding claims 3,10,17, Roundtree and Miller and Copley teaches   wherein the instruction to establish the communication session over the short-range communications interface of the node comprises location information of the node and a passcode of the node(Roundtree [0121] discloses communicates with the mobile device  via a Bluetooth link send commands)

Regarding claims 4,11,18, Roundtree and Miller and Copley teaches   wherein the instructions, when executed by the one or more processors, further cause the first device to:
after determining the error at the node, (Miller , fig.2 ,[0034],[0055] disclose when detecting a failure transmitting a software instruction to allow the device to reboot itself)) cause transmission, to the mobile device, of an instruction configured to cause the node to perform a reset(Copley [0170] discloses the monitoring system 108 can send a command to the mobile telephone 502 instructing the mobile telephone 502 to reset the receiver module 504 and/or the PID 132)
Regarding claims 5,12,19, Roundtree  teaches   wherein the instructions, when executed by the one or more processors, further cause the first device to:receive, from the mobile device, the data associated with the plurality of devices connected to the wireless network provided by the wireless access point of the node([0121] discloses FIG. 22, mobile device 100 communicates with multiple remote devices 2202, 2204, and 2206. Remote devices 2202 and 2204 each include a wireless transceiver 2208 that communicates with the mobile device 100, such as via a Bluetooth link, IEEE 802.11, or other short-range wireless link…where the mobile device query a status of remote devices, and send commands to the remote devices).
Regarding claims 6,13,20, Roundtree teaches   wherein the instructions, when executed by the one or more processors, further cause the first device to:generate, based on the data associated with the plurality of devices connected to the wireless network provided by the wireless access point of the node, the instruction configured to cause the node to adjust the parameter associated with the wireless network for one or more of the plurality of devices([0122] discloses the remote device may communicate with the mobile device so that the mobile device operates as a more robust user interface for that remote device. Thus, consumers may receive instruction screens from an appliance, and provide commands to that appliance, through the mobile device).
Regarding claim 7, Roundtree teaches    wherein the data comprises one or more of: a duration of an uptime of the node; a health state of a wireless radio of the node; one or more transmission parameters; or a client association history log([0121] discloses where the mobile device query a status of remote devices, and send commands to the remote devices).
Regarding claim 21, Roundtree and Miller and Copley teaches wherein the sending the instruction is based on the error at the node(Miller, fig.2 ,[0034],[0055] disclose when detecting a failure transmitting a software instruction to allow the device to reboot itself)
Claim 22 is rejected under 35 U.S.C. 103(a) as being unpatentable over Roundtree to (US20050233733) in view of Miller to (US20110035624)  and Copley to (US 20050068169) further in view of Horikawa to (US7643940)

Regarding claim 22, the combination of Roundtree and Miller and Copley does not explicitly teach wherein the determining comprising determining, based on not receiving a response to the query within a time period, the error at the node
However, Horikawa teaches wherein the determining comprising determining, based on not receiving a response to the query within a time period, the error at the node
(claim 6, discloses  (a) transmit up to two additional ID setting frames if the communication is determined to be impossible based on a failure to receive the polling frame from each of the sensors within the second time period in response to the up to two additional ID setting frames)

Therefore it would have been obvious to one ordinarily skilled in the art at the time the invention was made to enable the system of the combination of Roundtree and Miller and Copley include wherein the determining comprising determining, based on not receiving a response to the query within a time period, the error at the node, as suggested by Montemurro. This modification would benefit the system as a design choice.

Claim 23 is rejected under 35 U.S.C. 103(a) as being unpatentable over Roundtree to (US20050233733) in view of Miller to (US20110035624)  and Copley to (US 20050068169) further in view of Montemurro to (US20100182915)
Regarding claim 23, the combination of Roundtree and Miller and Copley does not explicitly teach the sending the query comprises sending, by the computing device to the node, via a first network, the query, the mobile device is connected to the node via a second network associated with the short-range communication interface of the node, and the first network is different from the second network

However, Montemurro teaches the sending the query comprises sending, by the computing device to the node, via a first network, the query, the mobile device is connected to the node via a second network associated with the short-range communication interface of the node, and the first network is different from the second network([0104] discloses diagnostics may be run on a wireless network associated with a wireless access technology. A diagnostic report may be generated based on the running of the diagnostics. The diagnostic report may be transmitted to a network manager associated with the wireless network through an alternate access technology)
Therefore it would have been obvious to one ordinarily skilled in the art at the time the invention was made to enable the system of the combination of Roundtree and Miller and Copley include the sending the query comprises sending, by the computing device to the node, via a first network, the query, the mobile device is connected to the node via a second network associated with the short-range communication interface of the node, and the first network is different from the second network, as suggested by Montemurro. This modification would benefit the system to reliably deliver instruction or command to device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEWDU A BEYEN whose telephone number is (571)270-7157. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZEWDU A BEYEN/Primary Examiner, Art Unit 2461